Citation Nr: 0639851	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  96-28 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hand 
disorder, to include rheumatoid arthritis clawhand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from August 31, 1970, to 
January 22, 1971.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO). 

This claim has been on appeal since 1996.  The procedural 
history was laid out in a November 2005 Board decision and 
will not be reiterated here.  Prior hearings were held, 
including one before the undersigned on whether there was new 
and material evidence to reopen the claim.  In the most 
recent Board decision, the undersigned concluded that there 
was new and material evidence and the Board reopened the 
claim for service connection for a bilateral hand disorder.  
This was a grant of the benefits as to that issue.  The Board 
then remanded the claim on the merits for an examination and 
medical opinion.  The case has been returned to the Board for 
further appellate review. 


FINDINGS OF FACT

1.  A bilateral hand disorder, diagnosed as rheumatoid 
arthritis clawhand, was not noted at the time of entry into 
active duty, and the veteran is presumed to have been in 
sound condition.  

2.  The evidence of record establishes that a bilateral hand 
disorder, diagnosed as rheumatoid arthritis clawhand, clearly 
and unmistakably existed prior to service.

3.  The pre-existing bilateral hand disorder, diagnosed as 
rheumatoid arthritis clawhand, clearly and unmistakably was 
not aggravated during service.




CONCLUSIONS OF LAW

1.  The presumption of soundness at entrance is rebutted by 
clear and unmistakable evidence that the disorder pre-existed 
service and clearly and unmistakably was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2006).

2  The pre-existing bilateral hand disorder, diagnosed as 
rheumatoid arthritis clawhand, was not aggravated during 
service.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)) imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a May 2004 letter, which was issued after initial 
consideration of the claim on appeal (which timing will be 
discussed below).  During the pendency of this appeal, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which established new requirements 
regarding the VCAA notice and reopening claims.  The 
veteran's claim for service connection for a bilateral hand 
disorder was a previously-denied claim, and thus the holding 
in this case would apply to this claim.  The VCAA letter 
addressed that the veteran needed to submit new and material 
evidence and that the claim had been denied because it had 
been determined that the condition was not aggravated during 
service.  Therefore, it stated that he would need to submit 
evidence pertaining to that fact.  The veteran's application 
to reopen was successful in that the Board subsequently 
reopened the claim in the November 2005 decision.  VA 
subsequently sent the veteran a VCAA letter in December 2005 
informing him of the evidence necessary in connection with a 
claim for service connection (as opposed to a previously-
denied claim). 

Also in the May 2004 letter, the veteran was told that VA was 
responsible for obtaining any records held by a government 
agency and that it would make reasonable efforts to obtain 
records not held by a government agency, such as records from 
state and local governments, private physicians and hospital, 
or current or former employers.  VA also told the veteran 
that if he had any evidence in his possession that pertained 
to the claim, he should submit it.  The May 2004 letter 
therefore provided notice of all four elements that were 
discussed above.  

As noted above, the May 2004 VCAA letter was issued after the 
initial determination of the claim on appeal; however, any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Initially, it must be noted that the 
veteran filed his application to reopen the claim for service 
connection for a bilateral hand disorder in March 1996, which 
was filed prior to the passage of the VCAA.  Thus, it was 
impossible to send a letter to him before initial 
consideration of his claim.  Nevertheless, the May 2004 
letter informed the veteran of all four elements of the VCAA.  
He has had an opportunity to respond to the VCAA letter, 
supplement the record, and participate in the adjudicatory 
process after the notice was given.  The claim was 
subsequently readjudicated by the RO in June 2005, when it 
issued a supplemental statement of the case.  For these 
reasons, the appellant has not been prejudiced by the timing 
of a fully-compliant VCAA letter.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  The 
VCAA notice did not include the type of evidence necessary to 
establish a disability rating or effective date for the 
disability for which the veteran seeks service connection.  
Despite the inadequate notice, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard, 4 Vet. App. at 394.  The Board has 
concluded that the preponderance of the evidence is against 
the claim for service connection, and thus any questions as 
to the appropriate effective date and evaluation to be 
assigned have been rendered moot.  

VA has obtained VA medical records dated from 1974 to 2006.  
The veteran has submitted private medical records, statements 
from private physicians, lay statements, and statements and 
testimony from the veteran.  VA has provided the veteran with 
an examination in connection with the claim for service 
connection.

VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Service Connection

The veteran now asserts that he did not have arthritis prior 
to entering service and that he developed it while in 
service, which caused him to be medically discharged from 
service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2006).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on a thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  

In Cotant v. Principi, 17 Vet. App. 116 (2003), the Court 
determined that 38 U.S.C.A. § 1111 mandates that, to rebut 
the presumption of sound condition, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See also VAOPGCPREC 3-2003 (July 16, 
2003).  The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court has defined 
the word "unmistakable" as an item cannot be misinterpreted 
and misunderstood, i.e., it is undeniable."  Vanerson, 12 
Vet. App. at 258 (quoting WEBSTER'S NEW WORLD DICTIONARY 1461 
(3rd Coll. Ed. 1988)).  See also Crippen v. Brown, 9 Vet. 
App. 412 (196).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

A.  Pre-existence

The veteran now argues that his hands were fine when he 
entered service and that he had not received treatment for a 
bilateral hand disorder prior to service.  He states that it 
was during basic training when he began to experience 
discomfort in his hands.  During an exercise when he had to 
walk on his hands, he fell and could not understand why it 
happened.  He did not go to sick call.  From then on, his 
hands began to get worse.  He states that after basic 
training, he was sent to go see a physician, and was 
subsequently diagnosed with rheumatoid arthritis.  He 
describes not understanding what the physicians were asking 
him regarding his condition.  He states he did not go before 
a medical evaluation board.  He denies having any difficulty 
with his hands prior to service, although he admits he 
injured one of his fingers when he was 12, 13, or 14 years 
old.  Essentially, he argues he had no bony abnormality when 
he entered service.  

The veteran has submitted multiple lay statements from his 
wife, sister, mother, high school teachers, and friends, all 
of whom state that they were unaware of the veteran having 
any problems with his hands prior to service.  In a February 
1974 letter from Dr. MHW, who treated the veteran prior to 
service, he stated the veteran had been a patient of his all 
of his life and that the care he had received in infancy and 
childhood was routine care.  He described the veteran's heath 
as good.  He added that when the veteran was in high school, 
he was treated two times for minor illnesses, and again 
described the veteran's health as good.  Dr. MHW stated he 
had reviewed the veteran's records and found no evidence of 
any ailment or sign of poor health before he entered service 
in August 1970.  In a March 2003 letter from Dr. REM, who was 
one of the veteran's physicians from his childhood, he stated 
that he saw the veteran 17 times during his childhood for 
various sore threats, ear aches, sprained ankle, routine 
shots, etc.  He denied that there was any sign of arthritis 
of any kind.  He noted that VA first diagnosed rheumatoid 
arthritis in 1974 and that was the first time he heard of the 
diagnosis.  He stated he did not disagree with the diagnosis.

The Board has carefully reviewed the evidence of record, 
including the veteran's arguments, and finds that a bilateral 
hand disorder, diagnosed as rheumatoid arthritis clawhand, 
clearly and unmistakably existed prior to entrance into 
service.  The reasons are explained below.

At pre-induction, in July 1970, the veteran stated "yes" to 
ever having or having now "bone joint, or other deformity."  
The examiner noted limitation of extension of the fingers.  
The report of medical examination at that time showed that 
clinical evaluation of the upper extremities was normal.  
Thus, there is no examination disclosing rheumatoid arthritis 
or clawhand when the veteran entered active duty, and the 
veteran is entitled to a presumption of soundness.

The Board must next determine whether, under 38 U.S.C.A § 
1111 and 38 C.F.R. § 3.304(b), the presumption of soundness 
is rebutted by clear and unmistakable evidence that a disease 
or injury existed prior to service, which it finds is shown 
in this case both by the veteran's own admissions and a 
medical opinion.

As to the veteran's own admission, the service medical 
records show that he had a history of problems with his hands 
prior to service.  For example, in the July 1970 report of 
medical history, the veteran indicated he had a "bone, 
joint, or other deformity."  When addressing that complaint, 
the examiner noted that it involved difficulty with extension 
of the fingers.  It is unclear whether the veteran reported 
that he had difficulty with extension of his fingers or if 
the examiner observed the difficulty with extension of the 
fingers.  Nevertheless, the veteran reported having a history 
involving his fingers.  When the veteran was seen on November 
2, 1970, he reported having pain in his hands off and on for 
the past three to four years, which would be prior to 
service.  The examiner noted that the veteran had a deformity 
of the metacarpophalangeal joints in both hands.  The 
impression was rheumatoid arthritis.  The report of history 
provided by the veteran in November 1970 is consistent with 
his report of medical history in July 1970.  In the July 1970 
report of medical history, the veteran certified that he had 
reviewed the information that he supplied and that it was 
true and complete to the best of his knowledge.  Such is 
evidence supporting a finding that the veteran had hand 
problems prior to entrance into service, particularly when 
the veteran attests to the truth of such report of history.  

Further supporting this finding is the November 19, 1970, 
clinical record.  There, the examiner noted the veteran 
reported that for as long as he could remember, he had had 
difficulty with his hands.  He stated when he was 13 years 
old, he was seen by a local physician, who had him evaluated 
by a group of other physicians, but he did not undergo any 
therapy or surgery.  The veteran described having problems in 
cold weather with stiffness and difficulty moving his 
fingers.  He also stated he had difficulty lacing his shoes 
and that his hand hurt when he had to write.  The examiner 
noted the veteran was unable to extend the fingers completely 
on either hand.  He determined the veteran had a congenital 
bony abnormality of claw hand, which impaired his ability to 
grasp items.  Based upon statements made by the veteran, it 
appears he may be attempting to state that the history 
reported in this medical record was not accurate.  He has 
stated that he could not understand what the physicians were 
asking him, which may be his way of arguing that the history 
reported was not accurate.  However, the history reported in 
this record is consistent with that which he reported in July 
1970-that he had difficulty with extending his fingers.  
There is no reason to doubt the accuracy of the medical 
history shown in the November 19, 1970, medical record, 
particularly when the examiner noted specific examples such 
as difficulty with tying shoes and writing.  It would be 
highly unlikely that the examiner would have made up such 
facts.  The veteran reported this history in connection with 
medical treatment, which heightens the probative value of his 
statements.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994) 
(Court concluded, as a matter of law, that the presumption of 
soundness was rebutted by clear and unmistakable evidence 
consisting of the veteran's own admissions during inservice 
clinical evaluations of a pre-service history of psychiatric 
problems).  Further, these statements were made 
contemporaneously with the veteran's service which further 
heightens the probative value of the statements.

Next, furthering the Board's belief that the veteran had a 
pre-existing bilateral hand disorder prior to entrance into 
service, the veteran submitted a VA Form 21-526 in April 
1973.  There, he stated that he was seeking compensation for, 
"ARTHRITIS - I have had some arthritis for a number of 
years, however, when I entered service the condition became 
noticeably worse. . . .  I feel that my active service caused 
the condition to become worse."  (Capitals in original.)  
Under "Remarks," the veteran stated, "It is requested that 
consideration be given to the fact that my physical 
disability was aggravated while in service causing it to 
become permanently more disabling than before entering 
service."  That application is signed by the veteran, 
wherein he certified that the "foregoing statements are true 
and complete to the best of my knowledge and belief."  Thus, 
the veteran swore that the statements he made in that 
application were true and complete to the best of his 
knowledge.  This statement by the veteran is consistent with 
those he made while in service, and the Board has no basis to 
question the veracity of such statements by the veteran, as 
he continued to provide the same story he provided in 
service.  At this point, since July 1970, the veteran had 
been reporting that his bilateral hand disorder had started 
prior to service.  

The medical evidence supporting this finding is the service 
medical records and a June 2006 medical opinion.  In the 
service medical records, a service physician determined that 
the veteran had bilateral claw hand, which had pre-existed 
service and was not aggravated during service.  This was 
subsequently confirmed by a medical board consisting of three 
service physicians.  All agreed that bilateral claw hand 
existed prior to service.  In a June 2006 medical opinion, a 
VA physician stated that he had reviewed the service medical 
records and determined that the veteran had rheumatoid 
arthritis clawhand and that such "clearly existed prior to 
entrance in August 1970."  It is noted that initially, the 
VA physician's response as to whether the disability pre-
existed service was that the evidence would suggest that the 
disability had been ongoing for a significant amount of time 
prior to the November 1970 finding.  He subsequently 
clarified his statement to indicate that the disability 
"clearly" existed prior to service.  Therefore, the Board 
has accorded his more definitive statement more probative 
value.

The Board is aware that after his claim for service 
connection for claw hand was denied as existing prior to 
service and not aggravated during service, the veteran 
changed his story and claimed he did not have arthritis or 
any hand abnormality prior to service.  He has testified to 
this fact and has provided lay statements and a medical 
statement to support this assertion.  As to the veteran's 
testimony and statements and the lay statements he submitted, 
the Board gives more probative value to the statements he 
made at the time he entered service, during service, and his 
first claim for compensation after service, as they were made 
contemporaneously with service, which gives them high 
probative value.  The veteran also made those statements in 
service while seeking treatment for his hands, which the 
Board believes would cause his statements to be inherently 
credible.  As stated above, the Board has no reason to doubt 
the veteran's report of medical history prior to his entrance 
and during service.  The statements he made during that time 
period and the ones he made in his 1973 original claim for 
compensation were consistent with each other and establish 
that the veteran had a bilateral hand disorder prior to 
service.  Finally, the lay statements the veteran submitted, 
wherein friends and family stated the veteran did not have 
any hand problems prior to service, were in connection with 
him seeking monetary benefits for the bilateral hand 
disorder, and this lessens their probative value, 
particularly when they are inconsistent with the veteran's 
report of medical history prior to and during service.  Thus, 
the Board does not find the veteran's subsequent assertions 
nor those of his friends and family that the veteran had no 
hand problems, to include arthritis, prior to service to be 
credible.  

As to the February 1974 letter from Dr. MHW and the March 
2003 statement from Dr. REM, the Board finds that their 
statements do not outweigh either the report of history by 
the veteran prior to and during service or the findings made 
in the service medical records.  Dr. MHW's statement merely 
establishes that this physician did not find evidence of an 
"ailment or sign of poor health" prior to the veteran's 
entrance into service in August 1970.  Dr. REM's statement 
establishes that he did not treat the veteran for arthritis 
prior to the 1974 diagnosis.  Dr. REM provided his treatment 
records for the veteran from 1956 to 1975, which support his 
assertion of not treating the veteran for arthritis.  His 
records show that he did not treat the veteran from 1966 to 
1971, which period of time would have been when the veteran 
claims he developed arthritis (see November 1970 service 
medical record showing his report of a three-to-four year 
history of arthritis).  Thus, the Board finds that such 
medical records and the statement from Dr. REM do not refute 
the finding that rheumatoid arthritis clawhand pre-existed 
service.  

The Board has reviewed the entire evidence of record and is 
left with the unequivocal conclusion that the bilateral hand 
disorder, diagnosed as rheumatoid arthritis clawhand, clearly 
and unmistakably existed prior to service for the reasons 
stated above, and there is no doubt to be resolved.  It 
should also be pointed out that the Board is bound by the 
competent evidence of record, and there is no medical 
evidence that supports other than this conclusion.

B.  Aggravation

The Board has determined that a bilateral hand disorder, 
diagnosed as rheumatoid arthritis clawhand, clearly and 
unmistakably existed prior to service.  The question now is 
whether a bilateral hand disorder was aggravated during 
service.  See VAOPGCPREC 3-2003 (to rebut the presumption of 
sound condition, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service).

The veteran does not assert that his bilateral hand disorder 
was aggravated during service; rather, he asserts that it was 
incurred in service.  The Board has carefully reviewed the 
evidence of record and finds that the pre-existing bilateral 
hand disorder, diagnosed as rheumatoid arthritis clawhand, 
clearly and unmistakably was not aggravated during service.  
The service medical records show that the veteran was seen 
within three months of his entrance into service with 
complaints of pain in his hands.  After an evaluation of the 
veteran's condition, a service physician determined that the 
veteran had claw hand, which he found to be a congenital 
abnormality.  He concluded that it as not worsened by the 
veteran's service.  A medical board made up of three service 
physicians determined that the veteran's bilateral claw hand 
was not aggravated during the veteran's period of active 
service.  The Board accords the in-service medical findings 
high probative value, as the finding by the three physicians 
was made contemporaneous to service.  The medical 
professionals are in the best position to make a 
determination that a disease was not aggravated in service.  
One of the three physicians had examined the veteran in 
November 1970 and had him undergo testing.  

Additionally, the veteran's claims file was reviewed by a VA 
examiner in June 2006.  This examiner clearly reviewed the 
service medical records and determined that the condition was 
not permanently aggravated during service nor worsened beyond 
the natural progression of the disease.  He noted that the 
veteran had been in service for two months before he was seen 
for complaints with his hands and that it would not have been 
permanently aggravated in such a short period of time.  This 
medical opinion is additional evidence to support the Board's 
determination that the bilateral hand disorder, diagnosed as 
rheumatoid arthritis clawhand, was not clearly and 
unmistakably aggravated during service.  There is no 
competent evidence to refute this determination.

For the reasons stated above, the Board finds that the 
presumption of soundness at entrance is rebutted, and the 
evidence of record clearly and unmistakably shows that the 
veteran had a bilateral hand disorder, diagnosed as 
rheumatoid arthritis clawhand, prior to entering service and 
that the bilateral hand disorder was not aggravated by 
service.  Accordingly, service connection for a bilateral 
hand disorder, diagnosed as rheumatoid arthritis clawhand, is 
denied, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55. 

Finally, as noted, the most recent examiner, after reviewing 
all the records saw no increase in severity of the pre-
existing disorder, leading to the conclusion that there was 
no aggravation.  Again, there is no competent evidence to the 
contrary and service connection is denied.


ORDER

Service connection for a bilateral hand disorder, to include 
rheumatoid arthritis clawhand, is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


